UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from .to . Commission File No. 001-10852 International Shipholding Corporation (Exact name of registrant as specified in its charter) Delaware 36-2989662 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 11 North Water Street, Suite 18290,Mobile, Alabama (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (251) 243-9100 Former name, former address and former fiscal year, if changed since last report: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filerþ Non-accelerated filer¨Smaller Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $1 par value.7,248,350 shares outstanding as ofJune 30, 2013 INTERNATIONAL SHIPHOLDING CORPORATION TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 2 ITEM 1 - FINANCIAL STATEMENTS(unaudited) 2 CONDENSED CONSOLIDATED STATEMENTS OF INCOME 2 CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME(LOSS) 3 CONDENSED CONSOLIDATED BALANCE SHEETS 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO CONDENSED CONSOLIDATED FINANACIAL STATEMENTS 7 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION 25 AND RESULTS OF OPERATIONS ITEM 3 - QUANTITATIVE AND QUALITATIVE INFORMATION ABOUT MARKET RISK 36 ITEM 4 - CONTROLS AND PROCEDURES 36 PART II - OTHER INFORMATION 37 ITEM 1 - LEGAL PROCEEDINGS 37 ITEM 1A - RISK FACTORS 37 ITEM 2 - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 37 ITEM 6 - EXHIBITS 38 In this report, the terms “we,” “us,” “our”, “ISH” and the “Company” refer to International Shipholding Corporation and its subsidiaries.In addition, the term “COA” means a Contract of Affreightment, the term “MPS” means the maritime prepositioning ship program of the U.S. Navy, the term “MSC” means the U.S. Navy’s Military Sealift Command, the term “Notes” means the Notes to our Condensed Consolidated Financial Statements contained elsewhere in this report, the term “PCTC” means a Pure Car Truck Carrier vessel, the term “RO/RO” means a Roll-On/Roll-Off vessel, the term “SEC” means the U.S. Securities and Exchange Commission, and the term “UOS” means U.S. United Ocean Services, LLC, which we acquired on November 30, 2012. 1 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS INTERNATIONAL SHIPHOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (All Amounts in Thousands Except Share Data) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues $ Operating Expenses: Voyage Expenses Vessel Depreciation Other Depreciation 11 - 34 - Administrative and General Expenses Gain on Sale of Other Assets - ) - ) Total Operating Expenses Operating Income Interest and Other: Interest Expense Derivative (Gain)/Loss ) ) ) Gain on Sale of Investment - ) - ) Other Income from Vessel Financing ) Investment Income ) Foreign Exchange (Gain) /Loss ) Income Before Provision for Income Taxes and Equity in Net (Loss)/Income of Unconsolidated Entities Provision for Income Taxes: Current 15 50 Equity in Net (Loss)/Income of Unconsolidated Entities (Net of Applicable Taxes) ) ) Net Income $ Preferred Stock Dividends - - Net Income Available to Common Stockholders $ Basic and Diluted Earnings Per Common Share: Basic Earnings Per Common Share: $ Diluted Earnings Per Common Share: $ Weighted Average Shares of Common Stock Outstanding: Basic Diluted Common Stock Dividends Per Share $ The accompanying notes are an integral part of these statements. 2 Table of Contents INTERNATIONAL SHIPHOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (All Amounts in Thousands Except Share Data) (Unaudited) Three Months ended June 30, Six Months ended June 30, Net Income $ Other Comprehensive Income: Unrealized Foreign Currency Translation Gain (Loss) ) ) Unrealized Holding Gain on Marketable Securities - 37 - Change in Fair Value of Derivatives ) 70 Change in Funding Status of Defined Benefit Plan ComprehensiveIncome (Loss) $ $ ) $ $ The accompanying notes are an integral part of these statements. 3 Table of Contents INTERNATIONAL SHIPHOLDING CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (All Amounts in Thousands Except Shares) (Unaudited) June 30, December 31, ASSETS Cash and Cash Equivalents $ $ Restricted Cash Accounts Receivable, Net of Allowance for Doubtful Accounts Of $88 and $100 in 2013 and 2012, Respectively Net Investment in Direct Financing Leases - Other Current Assets Notes Receivable Material and Supplies Inventory Total Current Assets Investment in Unconsolidated Entities Net Investment in Direct Financing Leases - Vessels, Property, and Other Equipment, at Cost: Vessels Building Land Leasehold Improvements Construction in Progress 10 Furniture and Equipment Less -Accumulated Depreciation ) ) Other Assets: Deferred Charges, Net of Accumulated Amortization Of $15,060 and $15,821 in 2013 and 2012, Respectively Intangible Assets, Net of Accumulated Amortization Due from Related Parties Notes Receivable Goodwill Other TOTAL ASSETS $ $ The accompanying notes are an integral part of these statements. 4 Table of Contents INTERNATIONAL SHIPHOLDING CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (All Amounts in Thousands Except Shares) (Unaudited) June 30, December 31, LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current Maturities of Long-Term Debt $ $ Accounts Payable and Accrued Liabilities Total Current Liabilities Long-Term Debt, Less Current Maturities Other Long-Term Liabilities: Lease Incentive Obligation Other TOTAL LIABILITIES Stockholders' Equity: Preferred Stock, $1.00 Par Value, 9.50% Series A Cumulative Perpetual Preferred Stock, - 650,000 Shares Authorized, 250,000 Shares Issued and Outstanding at June 30, 2013 Common Stock, $1.00 Par Value, 20,000,000 Shares Authorized, 7,248,350 and 7,203,935 Shares Outstanding at June 30, 2013 and December 31, 2012, Respectively Additional Paid-In Capital Retained Earnings Treasury Stock, 1,388,066 Shares at June 30, 2013 and December 31, 2012, Respectively ) ) Accumulated Other Comprehensive Loss ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these statements. 5 Table of Contents INTERNATIONAL SHIPHOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (All Amounts in Thousands) (Unaudited) Six Months Ended June 30, Cash Flows from Operating Activities: Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation Amortization of Deferred Charges Amortization of Intangible Assets Non-Cash Share Based Compensation Equity in Net Loss (Income) of Unconsolidated Entities ) Gain on Sale of Assets - ) Gain on Sale of Investments - ) Gain on Foreign Currency Exchange ) ) Changes in: Deferred Drydocking Charges ) ) Accounts Receivable ) Inventories and Other Current Assets ) Other Assets Accounts Payable and Accrued Liabilities ) Other Long-Term Liabilities ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities: Principal payments received under Direct Financing Leases Capital Improvements to Vessels and Other Assets ) ) Proceeds from Sale of Assets - Purchase of Marketable Securities - (5 ) Proceeds from Sale of Marketable Securities - Investment in Unconsolidated Entities ) ) Net Decrease/(Increase) in Restricted Cash Account ) Acquisition of United Ocean Services, LLC ) - Proceeds from Note Receivables Net Cash (Used In) Provided by Investing Activities ) Cash Flows from Financing Activities: Issuance of Preferred Stock - Proceeds from Issuance of Debt Repayment of Debt ) ) Additions to Deferred Financing Charges ) ) Dividends Paid ) ) Net Cash Used In Financing Activities ) ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ The accompanying notes are an integral part of these statements. 6 Table of Contents NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2013 (Unaudited) Note 1.Basis of Preparation We operate a diversified fleet of U.S. and International flag vessels that provide international and domestic maritime transportation services. For additional information on our business see Item 2 of Part I of this report. We have prepared the accompanying unaudited interim financial statements pursuant to the rules and regulations of the Securities and Exchange Commission, and as permitted there under we have omitted certain information and footnote disclosures required by U.S. Generally Accepted Accounting Principles (GAAP) for complete financial statements.We suggest that you read these interim statements in conjunction with the financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2012.The condensed consolidated balance sheet as of December 31, 2012 included in this report has been derived from the audited financial statements at that date. The foregoing 2013 interim results are not necessarily indicative of the results of operations for the full year 2013.Management believes that it has made all adjustments necessary, consisting only of normal recurring adjustments, for a fair statement of the information presented. Our policy is to consolidate each subsidiary in which we hold a greater than 50% voting interest or otherwise control its operating and financial activities.We use the equity method to account for investments in entities in which we hold a 20% to 50% voting or economic interest and have the ability to exercise significant influence over their operating and financial activities, and the cost method to account for investments in entities in which we hold a less than 20% voting interest and in which we cannot exercise significant influence over operating and financial activities. Revenues and expenses relating to our special purpose RO/RO vessels and our molten-sulphur carrier’s voyages are recorded over the duration of the voyage.Our voyage expenses are estimated at the beginning of the voyages based on historical actual costs or from industry sources familiar with those types of charges.As the voyage progresses, these estimated costs are revised with actual charges and timely adjustments are made.Based on our prior experience, we believe there is not a material difference between recording estimated expenses ratably over the voyage versus recording expenses as incurred.Revenues and expenses relating to our other vessels’ voyages, which require limited estimates or assumptions, are recorded when earned or incurred during the reporting period. We have eliminated all significant intercompany balances, accounts and transactions in consolidation. Note 2. Acquisitions U.S. United Ocean Services, LLC Acquisition On November 30, 2012, (“the acquisition date”) we acquired 100% of the membership interests of U.S. United Ocean Services, LLC (“UOS”). The total consideration of approximately $114.7 million consisted of a $112.2 million cash payment and a post-closing settlement payment of about $2.5 million in first quarter of 2013. In fourth quarter of 2012 acquisition expenses of approximately $1.8 million related to legal, consulting, and valuation fees were reflected in our statements of income as “Administrative and General Expenses”. Founded in 1959, UOS provides marine transportation services for dry bulk and break-bulk commodities in the United States. We believe UOS operates the largest U.S. Flag Jones Act dry bulk fleet today (131,000 dead weight tons), which consists of two handysize bulkers and four tug-barge units. The fleet operates under long-term contracts with Tampa Electric (“TECO”) and The Mosaic Company (“Mosaic”), both of whom have maintained longstanding relationships with UOS that have spanned several decades. The following is a tabular summary of the amounts recognized for assets acquired and liabilities assumed as of the six months ending June 30, 2013: Description Amount Recognized as of Acquisition Date (Dollars in Thousands) Working Capital including Cash Acquired $ Inventory Property, Plant, & Equipment Identifiable Intangible Assets Total Assets Acquired Misc. Payables & Accrued Expenses ) Other Long Term Liability Total Liabilities Assumed ) Net Assets Acquired Total Consideration Transferred ) Goodwill* $ * Goodwill is calculated as the excess of the consideration transferred over the net assets acquired and represents the future economic benefits arising from other assets acquired that could not be individually identified and separately recognized.Our above-described goodwill will not be amortized nor do we expect it to be deductible for tax purposes.Specifically, the goodwill recorded as part of the acquisition of UOS includes the following: •the expected synergies and other benefits that we believe will result from combining the operations of UOS with our existing Jones Act operations. •any intangible assets that do not qualify for separate recognition, including an assembled workforce of the acquired company, and •the anticipated higher rate of return ofUOS’s existing businesses as going concerns compared to the anticipated rate of return if we had acquired all of the net assets separately. The following unaudited pro forma results present consolidated information as if the UOS acquisition had been completed as of January 1, 2012. The pro forma results include the amortization associated with the acquired intangible assets, interest expense associated with the debt used to fund a portion of the acquisition, the impact of fair value adjustments such as depreciation adjustments related to adjustments to property, plant and equipment. The pro forma results should not be considered indicative of the results of operations or financial position of the combined companies had the acquisition been consummated as of January 1, 2012, and are not necessarily indicative of results of future operations of the company. 7 Table of Contents The pro forma combined financial statements do not include the realization of any cost savings from anticipated operating efficiencies, synergies, or other restructuring activities which might result from the acquisition. The following table sets forth the pro forma revenues, net earnings attributable to ISH, basic net earnings per share and fully diluted net earnings per share attributable to ISH common stockholders for the six months ended June 30, 2012, (unaudited and in thousands, except share amounts): Three Months Ended Six Months Ended June, 2012 June, 2012 Pro Forma Pro Forma Revenues $ $ Net earnings attributable to ISH $ $ Net earnings per share attributable to ISH common stockholders: Basic $ $ Diluted $ $ Weighted average shares of common stock outstanding Basic Diluted Frascati Shops, Inc. and Tower, LLC Acquisition On August 6, 2012, (“the acquisition date”) we acquired the common stock and membership interest of Frascati Shops, Inc. (“FSI”) and Tower LLC, (“Tower”), respectively. The total consideration of approximately $4.5 million consisted of a $623,000 cash payment, the assumption of $3.5 million in debt, which was repaid in full in 2012 and $383,000 in miscellaneous payables. In third quarter of 2012 acquisition expenses of approximately $40,000 related to legal fees incurred in due diligence were reflected in our statements of income as “Administrative and General Expenses”. FSI and Tower own and operate a certified rail-car repair facility near the port of Mobile, Alabama. The pro forma effect of this acquisition was not material. The following is a tabular summary of the amounts recognized for assets acquired and liabilities assumed as of six months ending June 30, 2013: Description Amount Recognized as of Acquisition Date (Dollars in Thousands) Working Capital including Cash Acquired $ 18 Inventory Property, Plant, & Equipment Identifiable Intangible Assets Total Assets Acquired Misc. Payables & Accrued Expenses ) Long Term Debt Deferred Tax Liability Total Liabilities Assumed ) Net Liabilities Assumed Total Consideration Transferred ) Goodwill* $ * Goodwill is calculated as the excess of the consideration transferred over the net assets acquired and represents the future economic benefits arising from other assets acquired that could not be individually identified and separately recognized.Our above-described goodwill will not be amortized nor do we expect it to be deductible for tax purposes.Specifically, the goodwill recorded as part of the acquisition of FSI and Tower includes the following: · the expected synergies and other benefits that we believe will result from combining the operations of the Acquired Companies with our existing Rail-Ferry operations. · any intangible assets that do not qualify for separate recognition, including an assembled workforce of the acquired companies, and · the anticipated higher rate of return ofthe Acquired Companies existing businesses as going concerns compared to the anticipated rate of return if we had acquired all of the net assets separately. 8 Table of Contents Note 3. Changes in Accounting Estimates Based on company policy, we review the reasonableness of the salvage values for our fleet every three years based on the most recent three year average price of scrap steel per metric ton. In the first quarter of 2012 we reviewed and adjusted the salvage values on eight of our vessels, based on the material change in the market value of scrap steel.The adjustments resulted in increasing the salvage values and reducing our depreciation expense on these eight vessels by approximately $3.8 million annually.This adjustment increased both our pre-tax and net income by $1,890,000, or $0.26 per share, for the six months ended June 30, 2012.Due to the company being in a valuation allowance position there was no impact on income taxes. In the first quarter of 2013, after a third party review,management made the decision to extend the life of two foreign flag special purpose RO/RO vessels operating in our Rail Ferry segment. This decision was based on ongoing maintenance, including steel work that will allow the vessels to operate until 2025.The change in the life of the vessels will result in reducing our depreciation expense on these two vessels by approximately $1.1 million annually. This adjustment increased both our pre-tax and net income by $540,466, or $0.07 per share, for the six months ended June 30, 2013. In addition, we extended the economic life of both the Mobile, Alabama and Coatzacoalcos, Mexico rail terminals’ leasehold improvements due to contractual extensions of the term of the rail terminal operating agreement.The amortization periods were extended on both terminal leasehold improvements for five years. The impact of these extensions to our pre-tax and net income was $537,661, or $0.07 per share for the six months ended June 30, 2013. Note 4. Out of Period Adjustment In July of 2011, Oslo Bulk AS (“Oslo”), an entity in which we hold a 25% equity interest and account for under the equity method, entered into an interest rate swap to reduce its exposure to variable interest rates on its outstanding debt. We incorrectly accounted for the derivative by reporting our 25% share of the change in fair value of the derivative in the statement of operations under the caption “Equity in Net (Loss) Income of Unconsolidated Entities” from inception of the swap to December 31, 2011, rather than accounting for the change in fair value as a component of comprehensive income. The change in fair value recorded in the third and fourth quarters of 2011 resulted in an aggregate loss of approximately $674,000. As a result of this error, we recorded an out of period (“OOP”) adjustment during the three months ended June 30, 2012 to correct the $674,000 aggregate loss that was previously recorded in 2011, and $42,000 that was previously recorded in the first quarter of 2012. The correction of these amounts was recorded in "Other Comprehensive Income". We also recorded a $324,000 negative OOP adjustment related to net charter revenues that were not previously recorded on a straight-line basis in prior periods from 1999 to 2011, and a $239,000 positive OOP adjustment related to the termination of a lease on one of our PCTC vessels in the third quarter of 2011. The net impact of these OOP adjustments was a $85,000 decrease to pre-tax income and a $631,000 increase to net income. We evaluated the impact of the OOP adjustments on the results of our previously issued financial statements for each of the periods affected and concluded that the impact was not material. We also evaluated the impact of correcting the cumulative effect of the OOP adjustments in 2012 and concluded that the impact was not material to our actual results for 2012. Accordingly, a net adjustment of $631,000 was recorded to correct the OOP errors in the three month period ended June 30, 2012. Note 5.Operating Segments Following our acquisition of UOS in late 2012, we internally restructured our business reporting to replace our prior operating segments (listed below) with the following new segments.We believe this reorganization has better aligned our segment disclosures with the information now reviewed by our chief operating decision maker and believe it has improved the transparency with which we communicate our financial results to our investors.All prior period data for each of our segments has been restated based on this new segmentation methodology. New Segments Prior Segments ·Jones Act ·Time Charter Contracts – U.S. Flag ·Pure Car Truck Carriers ·Time Charter Contracts – International flag ·Dry Bulk Carriers ·Contracts of Affreightment ·Rail-Ferry ·Rail-Ferry Service ·Specialty Contracts ·Other ·Other Our six operating segments, Jones Act, Pure Car Truck Carriers, Dry Bulk Carriers, Rail-Ferry, Specialty Contracts, and Other are based primarily by the market in which the segment assets are deployed, the physical characteristics of those assets, and the type of services provided to our customers. We report in the Other category the results of several of our subsidiaries that provide ship charter brokerage, ship management services and agency services to our operating subsidiaries as well as third party customers.Also included in the Other category are corporate related items, results of insignificant operations, and income and expense items not allocated to the other reportable segments. We manage each reportable segment separately, as each requires different resources depending on the nature of the contract or terms under which the vessels within the segment operate. We allocate interest expense to the segments in proportion to the fixed assets (defined as the carrying value of vessels, property, and other equipment) within each segment.Additionally, we also allocate the results of our unconsolidated entities to our segment results.We do not allocate to our segments; administrative and general expenses, gain on sale/purchase of other assets, derivative (income) loss, income taxes, gain on sale of investment, other income from vessel financing, investment income, and foreign exchange loss (gain).Intersegment revenues are based on market prices and include revenues earned by our subsidiaries that provide specialized services to our operating companies. 9 Table of Contents The following table presents information about segment profit and loss for the three months ended June 30, 2013 and 2012: RESULTS OF OPERATIONS THREE MONTHS ENDED JUNE 30, 2013 COMPARED TO THE THREE MONTHS ENDED JUNE 30, 2012 (All Amounts in Thousands) Jones Act Pure Car Truck Carriers Dry Bulk Carriers Rail Ferry Specialty Contracts Other Total Fixed Revenue $ $ $ $
